DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a wound-type cell, comprising: a negative electrode, the negative electrode comprising: a negative electrode current collector; and a negative electrode active material layer, wherein a portion of the negative electrode that comprises the negative electrode active material layer consists of a double-sided coated area, where surfaces of both sides of the negative electrode current collector are coated with the negative electrode active material layer, and wherein the negative electrode current collector comprises a negative electrode uncoated area where surfaces of the negative electrode current collector are not coated with the negative electrode active material layer, and a positive electrode, the positive electrode comprises a positive electrode current collector and a positive electrode active material layer, the positive electrode having a positive electrode uncoated area, where surfaces of the positive electrode current collector are not coated with the positive electrode active material layer, wherein the positive electrode uncoated area is wound around the wound-type cell by a predetermined length at the outermost layer of the wound-type cell.  The prior art also fails to disclose an electrochemical device comprising the wound-type cell described above.  The prior art specifically fails to teach a combination of the double-sided coated negative electrode and an outermost positive electrode having an uncoated portion that is wound around the outside of the cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722